DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first fan assembly” in claim 1 and “a fan assembly” in claim 13, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par 0008 teaches that the first fan assembly comprises an air return housing of which the inside is hollow and both ends having openings and a first fan disposed inside the air return housing, wherein one opening communicates with the first air return duct and the other 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a fan assembly” in claim 13, respectively invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  “A fan assembly” as claimed in claim 13 is not described in the current specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-20 depend on claim 13 and are thus also deemed indefinite by definition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0006047 to Anselmino et al. (Anselmino).
In reference to claim 11, Anselmino teaches a refrigerator (FIG. 20-27), comprising a refrigerating compartment (454, FIGT. 22); an ice maker (482, FIG. 22) disposed inside the refrigerating compartment (when door 469 closed, FIG. 20-22); an air inlet duct (4108, FIG. 22) configured to supply a cooling air from the refrigerating compartment to the ice maker (par 0143-0144); and an air return duct (4110, FIG. 22) configured to return the cooling air from the ice maker to the refrigerating compartment (par 0143-0144), wherein the air inlet duct and the air return duct are disposed in a first foaming layer of the refrigerating compartment (4101, FIG. 23 and par 0143, middle to end sections), each of the air inlet duct and the air return duct has an end (4104 and 4102, FIG. 22) extending into a second foaming layer of the ice maker (interpreted as gasket 479, FIG. 22; par 0140).
	In reference to claim 12, Anselmino teaches the refrigerator as explained in the rejection of claim 11, and Anselmino additionally teaches wherein the air return duct comprises a first air 
In reference to claim 13, Anselmino teaches the refrigerator as explained in the rejection of claim 12, and Anselmino additionally teaches a fan assembly (4122, FIG. 24) disposed between the first air return duct and the second air return duct (FIG. 20-24).
In reference to claim 14, Anselmino teaches the refrigerator as explained in the rejection of claim 13, and Anselmino additionally teaches wherein the fan assembly comprises a hollow air return housing with a plurality of openings, wherein a first opening of the plurality of openings is configured to couple to the first air return duct and a second opening of the plurality of openings is configured to couple to the second air return duct (incorporated into a structure comprising the fan and the shroud 4122 and 4107, FIG. 24; par 0145).
In reference to claim 15, Anselmino teaches the refrigerator as explained in the rejection of claim 14, and Anselmino additionally teaches wherein the air return housing is coupled to each of the first air return duct and the second air return duct using a screw connection, a snap connection, or a rivet connection (inherent in sheet metal and foam liner connections, as evidenced in the description of prior art in the current specification).
In reference to claim 16, Anselmino teaches the refrigerator as explained in the rejection of claim 14, and Anselmino additionally teaches wherein the fan assembly further comprises a fan (inherent in the structure of 4122, FIG. 24) inside the air return housing, the fan being fixed in the air return housing using one or more screws or bolts (inherent in sheet metal and foam liner connections, to a fan, as evidenced in the description of prior art in the current specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anselmino.
In reference to claim 17, Anselmino teaches the refrigerator as explained in the rejection of claim 14, but does not teach wherein the fan assembly further comprises a thermal insulator layer disposed on a surface of the air return housing proximal to the refrigerating compartment.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerator used fans or blowers comprising insulation to be obvious in order to prevent heat loss due to the work of the fan.
In reference to claim 18, Anselmino teaches the refrigerator as explained in the rejection of claim 17, but does not teach wherein the thermal insulator layer is fixed to the air return housing using a screw connection, a rivet connection, or a snap connection.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerator used fans or blowers having claimed fastening means to be obvious in order to allow for easy maintenance of the machinery and lubrication assessment.
In reference to claim 19, Anselmino teaches the refrigerator as explained in the rejection of claim 13, and Anselmino additionally teaches an ice maker evaporator disposed between the air inlet duct and the air return duct and at a side distal from the ice maker, wherein the fan assembly is disposed below the ice maker evaporator (par 0125).
Even though par 0125 represents a different embodiment then the embodiment used in FIG. 20-27, the evaporator fan, which is in essence any pump used to enable air flow in a freezing environment, as claimed in the present invention, does not teach away from the second embodiment and can be used in combination with said second embodiment to disclose the entire claim 19.  
KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In this case, there is “a finite number of identified predictable solutions” for location of the fan assembly with respect to the ice maker and the ice maker evaporator.  Per teachings of Anselmino, the fan is located at a point, any point, between the ice maker and the ice maker evaporator (FIG. 20-24).  Since Anselmino teaches the components of the system in which the same one of the three components is always in the middle, one of ordinary skill in art would find it obvious to place said components as claimed in order to maintain a uniform flow for a maximum period of time of operation of the compressor.
In reference to claim 1, said claim recites the combination of limitations as claimed in claims 11, 13, 19 and 20; thus, said claim 1 is rejected in the similar manner, as described in detail above.
In reference to claim 2, said claim recites the limitations as claimed in claim 12; thus, said claim 2 is rejected in the similar manner, as described in detail above.
In reference to claim 3, said claim recites the limitations as claimed in claim 14; thus, said claim 3 is rejected in the similar manner, as described in detail above.
In reference to claim 4, said claim recites the limitations as claimed in claim 17; thus, said claim 4 is rejected in the similar manner, as described in detail above.
.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anselmino as applied to claim 3 above, and further in view of U.S. Patent 7,076,967 to Lee et al. (Lee).
In reference to claim 6, Anselmino teaches the refrigerator as explained in the rejection of claim 3, but does not teach a second fan disposed at an outlet of the air inlet duct.  Lee teaches a refrigerator with icemaker (FIG. 8) comprising a second fan (68, FIG. 8) disposed at an outlet (at 70a, FIG. 6) of the air inlet duct (75, FIG. 8) in order to increase the cooled air flow and thus increase the cooling capacity of the system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Anselmino, to include a second fan disposed at an outlet of the air inlet duct, as taught by Lee, in order to increase the cooled air flow and thus increase the cooling capacity of the system.	
In reference to claim 7, Anselmino and Lee teach the refrigerator as explained in the rejection of claim 6, and Anselmino teaches a controller (4138, FIG. 20-27) in electrical signal connection with the first fan and the second fan, the controller configured to control rotational speeds of rotors of the first fan and the second fan (4122, FIG. 35; when combined with the second fan of Lee, it would be obvious that said controller 4138 of Anselmino would be programmed to control both fans).  
In reference to claim 8, Anselmino and Lee teach the refrigerator as explained in the rejection of claim 7, and Anselmino teaches wherein a control mode of the controller (4138, FIG. 
In reference to claim 9, Anselmino and Lee teach the refrigerator as explained in the rejection of claim 7, and Anselmino teaches wherein a control mode of the controller (4138, FIG. 35) is configured to acquire an ice-making speed inside the ice maker (via bin level sensor 491, FIG. 35); and determine the rotational speeds of the rotors of the first fan and the second fan (4122, FIG. 35) according to the ice-making speed inside the ice maker to control the first fan and the second fan (intended use recitation; the system depicted in FIG. 35 is capable of performing said functional language).
In reference to claim 10, Anselmino and Lee teach the refrigerator as explained in the rejection of claim 7, and Anselmino teaches wherein a control mode of the controller (4138, FIG. 35) is configured to acquire an ice-making amount required for the ice maker (via bin level sensor 491, FIG. 35); and determine the rotational speeds of the rotors of the first fan and the second fan (4122, FIG. 35) according to the ice-making amount required for the ice maker to control the first fan and the second fan (intended use recitation; the system depicted in FIG. 35 is capable of performing said functional language).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2007/0074527 to Lee et al. teaches a refrigerator door.
U.S. Patent Application Publication 2010/0139304 to Kim et al. teaches a refrigerator.
U.S. Patent 7,591,141 to Wetekamp et al. teaches an electronic control system for insulated ice compartment for bottom mount refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/24/2021